Title: From George Washington to Robert Dinwiddie, 29 May 1754
From: Washington, George
To: Dinwiddie, Robert



Honble Sir
[Camp at Great Meadows, Pa., 29 May 1754]

Since writing the other, I have still stronger presumption, indeed almost confirmation that they were sent as Spyes, and were order’d to wait near us till they were truely informd of our Intention’s, situation, strength, &ca and were to have acquainted the Commander therewith and laid lurking near for Reinforcements before they served the Summon’s if it at all.
I doubt not but they will endeavour to amuse your Honour with many smooth Story’s as they did me but were confuted in them all and by circumstances too plain to be denied almost made asham’d of their assertions—I dare say your Honour will treat them with respect which is due to all unfortunate Person in their Condition But I hope give no Ear to What they will have an oppertunity of displaying to the best advantage having none by to contradict their reports.
I have heard since they went away that they shd say they calld to us not to Fire, but that I know to be False for I was the first Man that approach’d them & the first whom they saw, and imediately upon it ran to their Arms and Fir’d briskly till they were defeated.
We have heard of another being killd by the Indian’s that made his Escape from us, so that we are certain of 33 that are killd and taken I thought it expedient to acqt your Honr with the above as I fancy they will have the assurance of asking the Priviledges due to an Embassy when in strict Justice they ought

to be hang’d for Spyes of the worst sort being authorizd by their Comr at the expence of a Character which shd be Sacred to all Nations and trifled with or used in an Equivocal way. I am Honble Sir Yr most Obt

Go: Washington

